Order entered April 30, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00440-CV

                                IN THE INTEREST OF S.G.G.

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-54349-2014

                                            ORDER
       We GRANT appellant’s April 20, 2015 motion for an extension of time to pay the

required $195 filing fee and file a docketing statement. Appellant shall pay the filing fee and file

a docketing statement by MAY 20, 2015.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE